Exhibit 10.28

September 5, 2007

 

 

Suresh Batchu

 

Dear Suresh:

 

On behalf of the Board of Directors of Mobile Iron, Inc., (the “Company”), I am
pleased to extend an offer of employment to you as Vice President of
Engineering reporting to the Company’s CEO.  Your primary duties will be to
manage and provide leadership to the engineering organization of the Company,
including but not limited to responsibilities such as assisting in developing a
strategic business plan; developing and providing direction to the engineering
team along with establishing inter-functional processes; establishing a Company
“culture”; engineering resource planning, budgeting; developing hiring plans,
establishing the development engineering environment, recruiting managerial
staff and engineers,  developing and managing technology partnerships; and
securing capital financing.

1)



Compensation.

a)



Base Wage.  In this position you will earn a starting salary of $12,500 per
month, which is equivalent to $150,000 on an annualized basis, subject to
applicable tax withholding.  After the Company closes a Series A Preferred Stock
financing of $6 to $8m (the “Financing”), your cash compensation will be
increased from $150K per year to $170K per year.  Your salary will be payable in
two equal payments per month pursuant to the Company’s regular payroll policy. 

b)



Incentive Bonus.  In addition, you may be eligible for an incentive bonus for
each fiscal year after the Financing.   The bonus will be awarded based on
criteria established by the CEO and the Company’s Board of Directors.  The
determinations of the Company’s Board of Directors with respect to your bonus
will be final and binding.

2)



Employee Benefits.    The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other
similarly situated employees, subject to any eligibility requirements imposed by
such plans.

3)



Restricted Stock.

a)



You will be granted the right to purchase 500,000 shares (the “Shares”) of
Common Stock of the Company at a purchase price equal to $.001 per share (the
“Purchase Price”) pursuant to the terms of a restricted stock purchase agreement
(the “Stock Purchase Agreement”) to be entered into between the Company and you.
 The Company anticipates that the Shares should comprise 3% of the Company after
completion of the $6 to $8m Financing.








--------------------------------------------------------------------------------

 



b)



Initially, 100% of the Shares will be subject to the Company's right to
repurchase the Shares at the Purchase Price upon your termination of employment
for any reason.  A portion of the Shares will be released from the Company's
repurchase option based upon your continued employment with the Company as
follows:  3/48th of the Shares will be released on the  three month anniversary
of your Start Date (as defined below) and 1/48th of the Shares will be released
at the end of each one-month period thereafter, subject to your continued
employment with the Company.  In addition, the Company will have a right of
first refusal with respect to your resale of any Shares.  The price at which the
Company may exercise its right of first refusal will be equal to the price most
recently set by the Board of Directors as the fair market value of the Company's
Common Stock.  The right of first refusal will terminate upon the closing of an
initial public offering of the Company's Common Stock in which all outstanding
shares of Preferred Stock are converted to Common Stock.

4)



Pre-employment Conditions.

a)



Confidentiality Agreement.  Your acceptance of this offer and commencement of
employment with the Company are contingent upon the execution, and delivery to
an officer of the Company, of the Company’s Confidential Information and
Invention Assignment Agreement, a copy of which is enclosed for your review and
execution (the “Confidentiality Agreement”), prior to or on your Start Date. 

b)



Right to Work.  For purposes of federal immigration law, you will be required to
provide to the Company documentary evidence of your identity and eligibility for
employment in the United States.  Such documentation must be provided to us
within three (3) business days of your Start Date, or our employment
relationship with you may be terminated. 

i)



Verification of Information.  This offer of employment is also contingent upon
the successful verification of the information you provided to the Company
during your application process, as well as a general background check performed
by the Company to confirm your suitability for employment.  By accepting this
offer of employment, you warrant that all information provided by you is true
and correct to the best of your knowledge, and you expressly release the Company
from any claim or cause of action arising out of the Company’s verification of
such information. You have a right to review copies of any public records
obtained by the Company in conducting this verification process unless you check
the box below.

5)



No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies.  You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or

-2-

--------------------------------------------------------------------------------

 



otherwise.  The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties.  Also, we expect you to
abide by any obligations to refrain from soliciting any person employed by or
otherwise associated with any former employer and suggest that you refrain from
having any contact with such persons until such time as any non-solicitation
obligation expires.

6)



General Obligations.  As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all.  Please note that the Company is an equal opportunity
employer.  The Company does not permit, and will not tolerate, the unlawful
discrimination or harassment of any employees, consultants, or related third
parties on the basis of sex, race, color, religion, age, national origin or
ancestry, marital status, veteran status, mental or physical disability or
medical condition, sexual orientation, pregnancy, childbirth or related medical
condition, or any other status protected by applicable law.  Any questions
regarding this EEO statement should be directed to Human Resources.

7)



Severance. 

a)



General Terms.  In no way limiting the Company’s policy of employment at-will
(as described below), if your employment is terminated by the Company without
Cause (as defined below), and other than as a result of your death or
disability, the Company will offer certain severance benefits to you as
described below.  As a condition to your receipt of such benefits, you are
required to comply with your continuing obligations (including the return of any
Company property), resign from all positions you hold with the Company, and
execute the Company’s standard form of release agreement releasing any claims
you may have against the Company.    

i)If your employment is terminated by the Company other than for Cause (as
defined below), as a severance benefit, you will be entitled to continuation of
your base salary for a period of one (1) month, less all applicable deductions
and withholdings.

ii)Notwithstanding the provisions of the immediately preceding paragraph and
paragraph 3 above, in the event of a Change of Control (as defined below) and
if, within twelve (12) months following such a Change of Control (a) there is a
Constructive Termination (as defined below) or (b) your employment is terminated
other than for Cause (as defined below), you will also be entitled to the
vesting of fifty percent (50%) of the Shares to be accelerated as of the date of
termination or Constructive Termination.

iii)As further consideration, if you elect continued group medical insurance
coverage pursuant to COBRA or Cal-COBRA (as applicable) in connection with a
Constructive Termination as described in clause (ii) above or a termination
other than for Cause, the Company will reimburse you for the applicable premiums
for you and your eligible dependents for the first one (1) month of such
coverage.

8)



At-Will Employment. Employment with the Company is for no specific period of
time.  Your employment with the Company will be on an “at will” basis, meaning
that either you or

-3-

--------------------------------------------------------------------------------

 



the Company may terminate your employment at any time for any reason or no
reason, without further obligation or liability, except as set forth
above.  Although your job duties, title, compensation and benefits, as well as
the Company’s personnel policies and procedures, may change from time-to-time,
this policy of at-will employment is the entire agreement as to the duration of
your employment and may only be modified in an express written agreement signed
by you and another officer of the Company specifically authorized by the Board
of Directors to make such change.

9)



Definitions.

a)Cause.  For the purposes of this letter, “Cause” shall mean:

i)    your repeated failure to perform one or more of your essential duties and
responsibilities to the Company;

ii)   gross dereliction of your duties which continues after written notice from
the Company’s CEO or Board of Directors, specifying in reasonable detail the
tasks which must be accomplished and a timeline for their accomplishment to
avoid termination for Cause;

iii)  your material violation of any Company policy;

iv)   your commission of any act of fraud, embezzlement, dishonesty or any other
willful misconduct that has caused or is reasonably expected to result in
material injury to the Company;

v)   your unauthorized use or disclosure of any proprietary information or trade
secrets of the Company or any other party to whom you owe an obligation of
nondisclosure as a result of your relationship with the Company;

vi)  your willful breach of any of your obligations under any written agreement
or covenant with eh Company, or your conviction of a felony; or

vii)  a shutdown of the Company.

 

b)Constructive Terminationshall be deemed to have occurred if you resign within
30 days after the occurrence of one of the following events without your
consent: (a) there is a material diminution in your duties and responsibilities
(other than a change of title), (b) your office is relocated more than fifty
(50) miles from your office location at the time of the Change of Control, or
(c) there is a material reduction in your salary or benefits.

 

c)Change of Control means the occurrence of any of the following events:

 

i)    The closing of a sale of all or substantially all of the assets of the
Company; or

ii)   The closing of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or





-4-

--------------------------------------------------------------------------------

 



iii) Completion of a tender or exchange offer or other transaction or series of
transactions resulting in less than a majority of the outstanding voting shares
of the surviving corporation being held, immediately after such transaction or
series of transactions, by the holders of the voting shares of the Company
outstanding immediately prior to such transaction or series of transactions.

 

We are delighted to be able to extend you this offer and look forward to working
with you.  To indicate your acceptance of the Company’s offer, please sign and
date this letter in the space provided below and return it to me, along with a
signed and dated original copy of the Confidentiality Agreement, on or before
September 5, 2007.  The Company requests that you begin work in this new
position on or before September 24, 2007.  Please indicate the date (either on
or before the aforementioned date) on which you expect to begin work in the
space provided below.  This letter, together with the Confidentiality Agreement,
sets forth the entire agreement regarding your employment with the Company and
supersedes any prior representations or agreements, whether written or
oral.  This letter will be governed by the laws of California, without regard to
its conflict of laws provisions.  This letter may not be modified or amended
except by a written agreement, signed by you and an officer of the Company:
provided, however, that the Company reserves the right to modify unilaterally
your job title, duties or reporting relationships, subject to the provisions of
Section 7(a)(ii).  

 

 

 

 

Very truly yours,

 

Mobile Iron, Inc.

 

 

 

/s/ Ajay Mishra

 

Title: For and On Behalf of the Board of Directors

 

ACCEPTED AND AGREED:

 

 

 

By: /s/ Suresh Batchu

 

Suresh Batch

 

9/6/07

 

Date

 

 

___      I hereby waive my right to receive any public records as described
above.

Anticipated Start Date: 9/24/07

Attachment A:  Confidential Information and Invention Assignment Agreement

 



-5-

--------------------------------------------------------------------------------

 

 

Attachment A

 

Confidential Information and Invention Assignment Agreement

 

--------------------------------------------------------------------------------